DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
This office action is in reply to Applicant’s Response dated 08/12/2021. Claims 1, 3-5, 7-8, and 10-12 are amended. Claims 2 and 9 are cancelled. Claims 1, 3-8, and 10-13 are pending in this application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 20190238841) in view of Takahashi et al (US 20090110070) further in view of Chuang et al US 20170041022).

As to claim 1, Lee discloses an information processing device (FIG. 1, encoding apparatus 100) comprising: 
a memory (see [0202]); and 
(see [0202]): 
determine an angle of intra prediction for a block to be encoded in an image included in a video (FIG. 5, S510; see [0116]), and encode the block to be encoded using the angle of intra prediction (FIG. 5, S530; see [0118]); 
generate a bit value indicating an estimation result of the angle (see [0157], The intra-prediction mode information may be intra-prediction mode indicating information of the current block; see [0165], In order to encode/decode the intra-prediction mode information, at least one binarization method may be used); 
generate a bit string indicating the angle of intra prediction and generate flag information indicating whether a partial bit value of the bit string matches the bit value indicating the estimation result of the angle (FIG. 8; see predetermined mode sameness indicator and an MPM matching indicator in [0145] and [0157]-[0159]);
encode the flag information by a first encoding method (see [0119], prev_intra_luma_pred_flag). 
Lee fails to explicitly disclose generate the bit value indicating the estimation result of the angle using a locally decoded pixel value of an encoded pixel adjacent to the block to be encoded; that the first encoding method uses a variable occurrence probability in context-adaptive binary arithmetic coding; and encode a remaining bit value of the bit string by a second encoding method using a fixed occurrence probability in the context-adaptive binary arithmetic coding.
However, Takahashi teaches generate a bit value indicating the estimation result of the angle using a locally decoded pixel value of an encoded pixel adjacent to the block to be encoded (see [0047]-[0048], the prediction-mode estimation unit (105) for estimating a prediction direction in the intra-frame prediction extracts, from the reference-image memory (116), decoded images in the pre-encoded blocks positioned on the periphery of the target block, then performing the edge detection to identify the prediction direction in the target block; see [0060]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Lee using Takahashi’s teachings to generate the bit value indicating the estimation result of the angle using a locally decoded pixel value of an encoded pixel adjacent to the block to be encoded in order to enhance the compression efficiency by decreasing the prediction-direction representing code amount and offering a high-picture-quality image with a small code amount (Takahashi; [0012] and [0015]).
The combination of Lee and Takahashi fails to explicitly disclose that the first encoding method uses a variable occurrence probability in context-adaptive binary arithmetic coding; and encode a remaining bit value of the bit string by a second encoding method using a fixed occurrence probability in the context-adaptive binary arithmetic coding.
However, Chuang teaches encode the flag information by the first encoding method using a variable occurrence probability in context-adaptive binary arithmetic coding (see [0024], The prev_intra_luma_pred_flag is binarized and the binarization results are coded according to the regular coding mode); and 
encode a remaining bit value of the bit string by a second encoding method using a fixed occurrence probability in the context-adaptive binary arithmetic coding (see [0024], the rem_intra_luma_pred_mode are binarized and the binarization results are coded according to the bypass coding mode).
 (Chuang; [0004]-[0007]).

As to claim 7, method claim 7 corresponds to device claim 1, recites the same features as those recited in claim 1 and is therefore rejected for the same reasons of obviousness as those used above in rejecting claim 1.

As to claim 8, decoding claim 8 corresponds to encoding claim 1, recites the same features as those recited in claim 1, and is therefore rejected for the same reasons of obviousness as those used above in rejecting claim 1.

Allowable Subject Matter
Claims 3-6 and 10-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed on 08/12/2021 have been fully considered but they are not persuasive. 
Applicant argues that Chuang does not disclose encoding the flag information by a first encoding method using a variable occurrence probability in context-adaptive binary arithmetic coding; and encoding a remaining bit value of the bit string by a second encoding method using a fixed occurrence probability in the context- adaptive binary arithmetic coding.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Lee modified by Takahashi discloses encoding the flag information by a first encoding method (see [0119], prev_intra_luma_pred_flag). Chuang teaches encoding the flag information by the first encoding method using a variable occurrence probability in context-adaptive binary arithmetic coding (see [0024], The prev_intra_luma_pred_flag is binarized and the binarization results are coded according to the regular coding mode) and encoding a remaining bit value of the bit string by a second encoding method using a fixed occurrence probability in the context-adaptive binary arithmetic coding (see [0024], the rem_intra_luma_pred_mode are binarized and the binarization results are coded according to the bypass coding mode). Therefore, the combination of Lee, Takahashi and Chuang discloses encoding the flag information by a first encoding method using a variable occurrence probability in context-adaptive binary arithmetic coding; and encoding a remaining bit value of the bit string by a second encoding method using a fixed occurrence probability in the context- adaptive binary arithmetic coding.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOUBACAR ABDOU TCHOUSSOU whose telephone number is (571)272-7625.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 5712727331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BOUBACAR ABDOU TCHOUSSOU/Examiner, Art Unit 2482